 Case: 2:20-cv-00672-JLG-EPD Doc #: 12 Filed: 06/01/20 Page: 1 of 2 PAGEID #: 60



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Kyle M. Parks,

            Plaintiff,

     v.                                       Case No. 2:20-cv-672

Ryan Schelderer,

            Defendant.

                                      ORDER
     This is a civil rights action brought by Kyle M. Parks, a
federal   inmate    proceeding       without   the    assistance     of   counsel,
against Special Agent Ryan Scheiderer.               On    May 4, 2020, the
magistrate judge filed a report and recommendation on the initial
screen of plaintiff’s complaint pursuant to 28 U.S.C. §§1915(e)(2)
and 1915A, which requires the court, in a civil action in which a
prisoner seeks redress from a governmental officer or employee, to
dismiss a complaint that fails to state a claim upon which relief
may be granted.     28 U.S.C. §1915A(a)-(b)(1).             The magistrate judge
recommended that the plaintiff’s claim under 18 U.S.C. §1346 be
dismissed for failure to state a claim on which relief may be
granted because that criminal statute does not create a private
cause of action.         The magistrate judge further recommended that
plaintiff’s claim against the defendant Schelderer under 42 U.S.C.
§1983 be dismissed insofar as this claim was asserted against the
defendant    in    his    official    capacity.           The   magistrate   judge
recommended that plaintiff be permitted to proceed on his Fourth
Amendment claim against the defendant in his individual capacity.
     The report and recommendation advised plaintiff that the
failure to object to the report and recommendation would result in
 Case: 2:20-cv-00672-JLG-EPD Doc #: 12 Filed: 06/01/20 Page: 2 of 2 PAGEID #: 61



a waiver of the right to de novo review by the district judge and
a waiver of the right to appeal the judgment of the district court.
Doc. 9, p. 8. Plaintiff responded to the report and recommendation
by filing a notice on May 13, 2020, indicating that he accepted the
magistrate judge’s recommendations.           No objections to the report
and recommendation have been filed.
     The court agrees with the report and recommendation (Doc. 9),
and it is hereby adopted.        The claim under 18 U.S.C. §1346 and any
claim against defendant Schelderer in his official capacity are
dismissed pursuant to 28 U.S.C. §§1915(e)(2)(B) and 1915A for
failure to state a claim for which relief may be granted.
Plaintiff will be permitted to proceed on his Fourth Amendment
claim against defendant Schelderer in his individual capacity.


Date: June 1, 2020                        s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                       2
